Citation Nr: 1735663	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  11-26 295	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently rated as 30 percent disabling.  

2.  Entitlement to an increased rating for hypertension, currently rated as 10 percent disabling.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  Throughout the rating period on appeal, the Veteran has required continuous medication for control of hypertension; his documented diastolic pressure has predominantly been less than 110 and his systolic pressure has predominantly been less than 200.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.104, Diagnostic Code 7101.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided in a letter dated November 2009.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided VA examinations for his PTSD disability in April 2010 and January 2016.  He was also provided VA examinations for hypertension in February 2007, prior to the rating decision granting service connection, and in April 2010.  The Board finds that these examinations and the associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In May 2014 and January 2017 the Board remanded the claim for further development and adjudicative action, to include obtaining the Veteran's outstanding private medical treatment records and associating them with the claims file.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The requested development has been completed and associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.   See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

A.  PTSD 

The RO has rated the Veteran's PTSD under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment(s).  See 38 C.F.R § 4.130, Diagnostic Code 9411 (PTSD).  The General Rating Formula is as follows:

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.   See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According to the DSM-IV, a GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  An examiner's classification of the level of psychiatric impairment, by words or a GAF score is a factor for consideration and not determinative of the percentage VA disability rating to be assigned.  See also 38 C.F.R. § 4.126(a).

Service connection for PTSD was granted in a December 2007 rating decision based on an October 2007 VA examination.

In the October 2007 VA examination report, the Veteran reported that he had had difficulty since 1968 but that his symptoms had worsened with more intrusive thoughts.  He also reported having two children but that he was closer with his daughter.  He had few friends and limited recreational and leisure pursuits.  

Upon mental status examination, the examiner noted that there was no evidence of impairment of thought process or community, delusions or hallucinations, and suicidal or homicidal thoughts, plans, or intent.  The examiner also noted fair eye contact, good hygiene, normal speech, and that the Veteran was oriented to person, place, and time.  There was no evidence of memory loss or impairment, panic attacks, or impaired insight and judgment.  The Veteran reported sleep disturbances with nightly nightmares and difficulty falling and staying asleep.  The Veteran described ongoing re-experiencing of traumatic events through nightmares and intrusive thoughts.  He also reported irritability and avoidance symptoms.  The diagnosis was PTSD, and the assigned GAF score was 53.  The examiner noted that the Veteran had moderate occupational and social impairment.  

In an April 2010 VA examination, the examiner again noted a diagnosis of PTSD.  The Veteran complained of hypervigilance, chronic sleep impairment, anxiety, recurrent nightmares, and intrusive thoughts.  The examiner described the Veteran's psychiatric symptoms as resulting in some impairment of social functioning.  The Veteran reported having no friends and limited recreational and leisure pursuits.  With respect to his employment, the Veteran was not working and had not worked full-time in five years.  He previously worked in a restaurant, but "had to give it up because of his knees," which the Veteran claimed prevented him from working ever since.  

The examiner noted the Veteran was cooperative, neatly groomed, casually dressed with normal speech, no suicidal or homicidal ideations, adequate memory, insight, and judgment.  The Board notes that the Veteran also complained of disorienting panic attacks, though the examiner did not note panic attacks.  The assigned GAF score was 53.  

The Veteran's private physician, Dr. E.H., submitted a medical opinion in June 2012 opining that the Veteran's service-connected PTSD rendered him unable to sustain social or work relationships.  Dr. E.H. noted that the Veteran had nightmares two to three times per week, flashbacks two to four times per week, and panic attacks three to four times per week.  He also noted that the Veteran had intrusive thoughts, startles easily and was sometimes hypervigilant.  Dr. E.H. described the Veteran's recent memory as severely impaired, and his working memory was described as 75 percent impaired.  He also noted that the Veteran experienced visual and auditory hallucinations.  Dr. E.H. assigned a GAF score of 40.  

The Veteran was also afforded a January 2016 VA examination wherein the examiner noted that the Veteran's PTSD symptoms appeared to mildly impact his level of social and occupational functioning.  The examiner further described the Veteran's level of occupational and social impairment as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

The Veteran reported intrusion symptoms, avoidance, negative alterations in cognitions and mood, and arousal symptoms associated with traumatic events.  Occupationally, the examiner noted that the Veteran had last worked in 2005 as the owner/manager of a restaurant but was bought or sold out because the job required too many hours.  Prior to that, the Veteran reported that he worked at a furniture gallery for 25 years as a manager before retiring. 

Socially, the Veteran reported that he did not associate with anyone as a friend but reported associating with military-related friends until they passed away and was a member of a local veterans' organization until it disbanded in approximately 2014.  The Veteran also reported that he was in a relationship for one year before the relationship ended in June 2015.  The examiner noted that the Veteran described good relationships with his mother and daughter (both of whom live with him), his son, and his siblings.  

The examiner assigned a GAF score of 70 and disputed the June 2012 GAF score of 40 assigned by Dr. E.H., stating that a GAF score of 40 is indicative of severe symptoms and a level of impairment that was not evident at the time of the January 2016 examination.  The examiner further stated that neither the historical evidence of record nor the Veteran's self-report support a level of impairment representative of a GAF score of 40.  

VA treatment records are consistent with the VA examinations of record.  Private treatment records from Dr. E.H. consistently note reports of anger, depression, anxiety, flashbacks, nightmares and panic attacks.  GAF scores ranged from 35 in 2006 and 2007 to 50 in 2008.  

The examiner who conducted the January 2016 VA examination provided an addendum opinion in April 2016 after reviewing the Veteran's private treatment records from Dr. E.H.  She reiterated that the level of impairment suggested in the private treatment records was not evident at the time of the January 2016 VA examination.  

On review of the record, the Board finds that the disability picture presented by the Veteran's PTSD does not warrant a rating higher than 30 percent.  

Although there was some evidence of difficulty in establishing effective work and social relationships, there was no evidence of flattened affect; impaired memory, judgment, or abstract thinking, or any other symptoms reflective of a higher 50 percent rating.  In fact, the VA examination specifically indicated the Veteran exhibited normal memory, appropriate affect, and good judgment.  Furthermore, the Veteran reported he had a few friends and good relationships with his mother and children.   Considering the symptoms in the lay and medical evidence, the Board finds that the overall functional occupational and social impairment is contemplated by the 30 percent rating assigned during this period.

In making this determination, the Board has considered the private medical evidence, which indicated 75 percent reduction in memory and hallucinations.  The Board has also considered the various GAF scores of record contained in these records, some of which indicate severe impairment.  The Board, however, most consider the evidence as a whole.  In this regard, the Board reiterates the findings from the January 2016 examination, which indicated review of these private medical records.  After review, the Board finds that the January 2016 examination was thorough and complete and described the bases for determining the level of functional impairment exhibited during the appeal period.  As the more severe symptoms were not found by other clinicians, as such was specifically reviewed and commented upon in the January 2016 VA examination, the Board finds that the overall functional impact, to include the frequency, duration, and severity of the Veteran's symptoms, is best reflected by this January 2016 examination. 

The Board has carefully considered the level of impairment contemplated by the various levels delineated in the rating schedule and found that the evidence indicates that the overall level of disability most nearly approximates that already assigned.  In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the level of severity of the Veteran's PTSD.  There is no period during which the preponderance of the evidence showed that a higher rating was warranted, or that a staged rating was warranted.

B.  Hypertension

The Veteran's hypertension has been rated as 10 percent disabling under Diagnostic Code 7101.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Under Diagnostic Code 7101 for hypertensive vascular disease (hypertension and isolated systolic hypertension), a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A 60 percent rating is warranted for diastolic pressure predominantly 130 or more.

The Veteran contends that his service-connected hypertension is more disabling than currently evaluated.  He filed his increased rating claim in October 2009.  He stated that his blood pressure stayed up all of the time, even with medication.  

VA treatment records show that the Veteran was on Lisinopril, Amlodipine Besylate.  Private treatment records from February 2006 to September 2016 show blood pressure ratings ranging from 140/91 (in May 2008) to 189/110 (December 2010).  However, the diastolic pressure was not shown to be predominantly 110 or more; and the systolic pressure was not shown to be 200 or more.  

The Board finds that throughout the rating period on appeal, the Veteran has required continuous medication for hypertension.  While the evidence shows the Veteran had diastolic pressure of 110 on one occasion in 2009, there is no evidence of readings wherein his diastolic pressure exceeded 110.  The numerous other blood pressure readings during the course of the claim show diastolic pressure less than 110.  Thus, the Board finds that the Veteran's diastolic pressure was not "predominantly" 110 or more throughout the course of the appeal.  A rating in excess of 10 percent is not warranted because there is no competent evidence demonstrating that the Veteran had diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more at any time during the course of the appeal.  Additionally, in making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the frequency, duration, and severity of the Veteran's symptoms and finds there is no distinct period during which a higher/staged rating is warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating for hypertension, and it must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate.  Accordingly, referral for extraschedular consideration for the disability is not warranted.


ORDER

Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) is denied.

Entitlement to an increased rating in excess of 10 percent for hypertension is denied.


REMAND

The Veteran contends that he has been rendered unemployable as a result of his service-connected PTSD and diabetes mellitus.  A VA medical opinion addressing whether the Veteran is rendered unemployable as a result of his service-connected disabilities has not been provided and is warranted in this case.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a relevant examination(s) regarding the Veteran's ability to function in an occupational environment, and the functional impairment caused solely by the Veteran's service-connected disabilities (PTSD, diabetes mellitus, bilateral upper extremity peripheral neuropathy, bilateral lower extremity peripheral neuropathy, and hypertension).  

The examiner should discuss the impact of the Veteran's service-connected disabilities on his ability to maintain substantially gainful employment, to include what types of employment he could maintain (if any).   The examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected physical or mental condition.  

The requested opinion must also take into consideration the relevant employment history and educational history, or lack thereof.

If an opinion cannot be rendered without resorting to pure speculation, please explain why this is not possible.

2.  Then review the claims file.  If the directive specified in this remand has not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, readjudicate the claim for a TDIU in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


